.
>           OFFICE OF THE ATTORNEY GENERAL              OF TEXAS
;                               AUSTIN




    Honorable Paul Ponald, Chairman
    Uomaittee on Judiolal    Distriots
    Eouse of Representativea
    Aamtin, Tews
    Dear sir:



                                                         reoefved  and
                                                          quota f-m your




                                              General    Fund of

                                           pleaee advise whether
                                          l 326m, 16 valid aad

                              Aerlstant    dietrlot attorws?   in
                              strlot    and salary.-380.    I.
                                 Diatrlots   ln this State oom-
                               81 in whloh the agy?e&ate pop-
                               rlat as shown by the Bedoral

         ney shall have the right,   with the consent of the
         SuQs of safd Distrlat    Court to appoint an Assist-
         ant Dlstrlot Attorney,  who shall  hold his offioe
         one marr
Donorable     Paul      Dahsld,   Uhslmmn,    Page 2


              “*ave. 2.    The Aealatant   Dlstrlot   Attornay
      provided     for 1s Seation   1 of thfe Aat ehall M-
      aeive an auhual salary of %3,000.OO to be paid
      monthly out of auy money not othcmmiue appropcl-
      ated,    uj9on ttlc 5warn saaouut   or auah Assistant
      Distrlat     Attorney appromd     by the Diatrlot    Attop-
      my aad the Ju%0 of raid Diatriat.             (Aota 1929,
      l+lst Lsg., p. 065, ch. 297.)’

              R ...l*

              Artials      5, ssotlon   21 or our 31at0      Oonatltution
prorldwlY:

              *A oouhty attorney,         for aauntlss       in whloh
      there 1s not a r0sld0ht           oriminal     distriot     arttor-
      1107, shall be eleatsd         by th0 qtmlltl0d         +otors of
      eaoh aounty, who ah411 be ooiupisdoned                  by th0
      Govermm,      end hold his off100 for the term of
                        In 0aae of vaosnoy ths samisrlonsrs~
     $XXhe                oounty ihll      hav0 power to app0fut
      a oountp 6ttaruey         tmtll th0 next gsssrsl          010stion.
      The aouhty attorvmys          shall    represent the State io
      all oases 1x1 ths Matriot            and lni0rior       oourts in
      thvir reepsotiva         counties; bat if any county shal,l
      be lnoluded       in a df8trlot      in whfah ther0 shall bo
      a dlatriot      attoraep,     the nepootiro duties           of &is-
      triat    attornrpe     and oauaty attorneys          shnll IQ mmh
      aountles     be tegulated      by Lha Le@sLaturs.            The
     Lsglslature        1~07 provide for the elootlon           of d&s-
      trios    attansrys      In suoh dlstriots,        as may be daemed
      neoeas*ry,~eillil     a;aks provision      for the Oo~p0nsption
      or dlatrlat       attorneya,    and Qountf attomsyta;           pro-
      vided,    diet&at      attorney8     shall    reoeive    0t1 annual
      salary    of’ floe    hundred dollars,        to be paid by the
      Ltat0,    ana suah fsas,       ooinakiselaas and psrquisit0s
      ss may be pravtct0d by law.             musty attorneys         shall
      reoslve     rw aornpenwtion       ooly euoh fees, oorimlaaions
     anti perguiai~ea        aa znay be preaaribsd         by law,*
              titdaL0      )I ~aotion   56,   of our state    constktutlcm
provides     in part      as follows?
           “The Legfsletura    shall not   aaoept es othw-
      wise providei   in thle Uanstituthm,     pass snp lima1
      or apeaial. law, authorlslhgt
              “. . . .
Honorable Paul Donald, ahairnvn, Pa&e 3


             Wrest ing ~ffloes, or presarlbh         tho powers


            Construing  the above quoted provlalons   of Artlole
3, se&ion    56 of ow Stats Conetltutlon,    it; the oaa6 of Oom-
laism&mkrb* Court or Llmeotone Counts v. Garrett.      236 S. w,
974   Texas  Commleelon  of Apmels,  the  o&&&d:
             Weotlon      56, Art. 3 was a part or the or&-
      inal   Constitution     of 1874. There Is nothing in
      the language of t&t      reotlon su%gestLte of a llnita-
     tion of ths effeet   of the prorlalon against orea-
     tlon or orfloes   by looal or rprolal law to my
     olaa8 or olassea 0r offloe nor Is there a sug-
     ueetlon of suoh Umltatlon    in am other wtion




          Under Artlole 5, Seotion 2l, of our State Constf-
tutton, supra, ths Lsgislatun tm &as    the pewor to oreate
ths off100 of dletrlot attoruer in such dlstrfota as It ay
do~o~ryar~     an& to define ths paror and dutirr  oi auoh
           Thle seation of the Constltutianwould Qso au-
thori% ihe Legislature to oreak the offloe of dietriot at-
torney in a speolfle juaip%al dlstriot by its name or my
other formof dsslgnation aud by ths saae Klein It would au-
therise.the Leglelature to allow the dlstrlot attorueJ of a
partioular named dlatrlat to employ assistants.
          It 1s our opinion that our State Gonlstiktlondoes
not pmhtblt the Legislature from enaoting a loaal or apeoial
law oreatlng the offioe of aaeietant distrlat attorue)r.The
Oomtltution doss prohibit    the oreation    of OwQtjr olty,   tam,
eIeotlen dlrtrlot and sohool diatrlot     offloes by i ooal or spe-
olal law.  The oaab of mller    v. $1 Paso bounty     150 23. Y.
(2) 11300,Texas Supreae Caurt, and oases alted brein,         would
not apply    to Brtlola   32615, V. A. C. 9..   because   the offlos
meeted under Article 326~1,V. A. 0. 6.           to wit; asmlstant
distrlot  attornsy,   net only Is not prohibited    by Artiels    3
Sect&n   56 or any other portion    OS the Conetitution,       but i.
me speslf~oally     authorlsed by Artiole  5, r;eotion 21 or our
Nate 00nst1tuti0n*
ikmoreiblo   Paul Donald,   Chairnan,   Pam 4


          'ye therefore  hold Artlola     326a.     V. A. C. %,      -Wa,
to be a mid    and oonatltutional     statute.

                                                  very   truly   yours